Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 8, 2020

                                    No. 04-18-00498-CV

                    MWM HELOTES RANCH, LTD. and Myfe Moore,
                                 Appellants

                                              v.

 John H. WHITE Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                Ranch Ltd; and Tuleta White,
                                           Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI11563
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Liza A. Rodriguez, Justice

       In accordance with the opinion issued this date, appellant MWM Helotes Ranch, Ltd.’s
and Myfe Moore’s “motion to dismiss” that was carried with the appeal pursuant to this court’s
order dated March 11, 2020 is DENIED.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2020.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court